DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks dated July 26, 2022.  Claims 14 and 15 have been amended.  Claims 9-13 are withdrawn.  Claims 1-8 and 14-15 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20070023058 A1 (hereinafter HOWELL) in view of US 4153063 A (hereinafter ROSELIUS).
Regarding claim 1, HOWELL discloses a method of forming a liquor comprising tobacco solutes (abstract).  HOWELL discloses (a) contacting tobacco with an extraction solvent (¶4, ¶7) in a first chamber (Fig. 1, extraction vessel 1, ¶28) such that tobacco components are extracted from the tobacco into the extraction solvent, wherein the extraction solvent is a supercritical fluid in the first chamber (¶17); (b) passing the extraction solvent containing tobacco components along a line towards a second chamber (Fig. 1, exchange vessels 2,3, ¶40), wherein a valve is present in the line (Fig. 1, valves 8, ¶30 and see discussion of check valves ¶48 to restrict backflow) and the conditions downstream of the valve are such that the extraction solvent is subcritical (¶60-¶61).  HOWELL discloses a let down where the pressure of the system is returned to room temperature and atmospheric pressure.  At room temperature and atmospheric pressure the conditions are no longer supercritical and therefore become subcritical.  This is downstream of the valves. HOWELL further discloses (c) pumping entrapment solvent into a flow downstream of the valve, wherein the tobacco components are released from the extraction solvent by transfer to subcritical conditions and are dissolved in the entrapment solvent, whereby the tobacco components dissolved in entrapment solvent are collected in the second chamber, HOWELL discloses that pumps are used to move liquid throughout the system (¶30).  HOWELL further discloses a preferred embodiment with an entrapment solvent is provided where an entrapment solvent comprising tobacco solutes dissolved in the entrapment solvent (¶62).  HOWELL discloses that the liquor comprises a solution of tobacco solutes dissolved in the entrapment solution (¶4).
HOWELL may not explicitly disclose subcritical conditions.
ROSELIUS teaches a process for extracting nicotine from tobacco (abstract).  ROSELIUS teaches that the solvents can be transformed from supercritical to subcritical states by cooling to vary the solubility characteristics of the solvents (Col. 1, lines 47-61).  ROSELIUS teaches that processing can be done at subcritical conditions more conveniently because of the lower temperatures and pressures employed (Col. 2, lines 55-61).  ROSELIUS further discloses a preferred procedure that makes it possible to obtain all aroma constituents by where the supercritical extraction solvent in the gaseous phase is then separated into a vessel where it is liquefied by bringing it to subcritical conditions (Col. 3, lines 12-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOWELL to include subcritical conditions as taught in ROSELIUS.  A person of ordinary skill in the art extracting nicotine from tobacco would obviously use both supercritical and subcritical conditions for the solvents.  Doing so would vary the solubility characteristics (ROSELIUS Col. 1, lines 47-61) and be more convenient for manufacture (ROSELIUS Col. 2, lines 55-61).

Regarding claim 2, modified HOWELL discloses the method of claim 1 as discussed above.  HOWELL further discloses wherein the extraction solvent comprises carbon dioxide (¶7).  
Regarding claim 3, modified HOWELL discloses the method of claim 2 as discussed above. HOWELL further discloses wherein at (a), the temperature is in the range of about 308-473K and the pressure is in the range of about 8-85 MPa (¶19).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  HOWELL discloses a temperature range of 60 - 120 degree C and a pressure of 100 to 1500 atmospheres.  This converts to 333 K to 393 K and 10 to 151 MPA.
Regarding claims 4, 5, and 6 modified HOWELL discloses the method of claim 1 as discussed above.  HOWELL further discloses wherein the entrapment solvent comprises an aerosol generating agent and that solvent comprises a polyol and the entrapment solvent comprises glycerol and/or propylene glycol. (¶4, ¶8, ¶17)
Regarding claim 7, modified HOWELL discloses the method of claim 1 as discussed above.  HOWELL further discloses wherein the tobacco components include one or more of nicotine and tobacco aromas and flavors (¶4).
Regarding claim 14, modified HOWELL discloses the method of claim 3 as discussed above. HOWELL further discloses wherein at (a), the temperature is in the range of about 328-350K (¶19).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, modified HOWELL discloses the method of claim 3 as discussed above. HOWELL further discloses wherein at (a), the pressure is in the range of about 20-30 MPa (¶19).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HOWELL and ROSELIUS as applied to claim 1 above, and further in view of US 20130255702 A1 (hereinafter GRIFFITH).
Regarding claim 8, modified HOWELL discloses the method according to claim 1 as discussed above.  HOWELL does not explicitly disclose, providing the entrapment solvent containing dissolved tobacco components in a cartridge, wherein the cartridge is configured for use in a smoking article.
HOWELL discloses that the entrapment solvent can be incorporated into a cigarette or a component of a cigarette (¶66)
GRIFFITH teaches that a smoking article can comprise a cartridge (¶22).  The aerosol precursor and any further inhalable substances are contained in a space in the cartridge that is in fluid communication with the mouthend of the smoking article (¶127).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOWELL to provide providing the entrapment solvent containing dissolved tobacco components in a cartridge, wherein the cartridge is configured for use in a smoking article as taught in GRIFFITH.  A person of ordinary skill in the art would obviously fill a cartridge as taught in GRIFFITH with the entrapment solvent disclosed in HOWELL.  Doing so would provide a delivery of the extraction to a user.  Using a liquid solvent in an e-cigarette cartridge is considered to be a contemplated incorporation of the cigarette component disclosed in modified HOWELL.

Response to Arguments
Applicant’s arguments, filed July 26, 2022, with respect to the rejections of claims 1-2 and 7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of HOWELL and ROSELIUS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726